Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 1 of 9 Page ID #:97




     1    CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
     2    Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
     3    Sara Gunderson, Esq., SBN 302582
          Mail: PO Box 262490
     4    San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
     5    San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
     6    sarag@potterhandy.com
     7    Attorneys for Plaintiff
     8
     9
    10
                                UNITED STATES DISTRICT COURT
    11                         CENTRAL DISTRICT OF CALIFORNIA
    12
    13    Samuel Love,
                                                       Case: 5:18-CV-00208-FMO-KK
    14                 Plaintiff,
    15        v.                                       Plaintiff’s Statement of
                                                       Uncontroverted Facts and
    16    Manuel R. Cardenas;
                                                       Conclusions of Law
          Margarita Arriaga,
    17
                       Defendants.
    18                                                 Date: November 15, 2018
    19                                                 Time: 10:00 AM
    20                                                 Courtroom: 6D
    21
    22             Plaintiff Samuel Love submits this statement of uncontroverted
    23   facts, together with references to supporting evidence, in support of his
    24   motion for summary judgment against the Defendants.
    25
           Pl.’s   Facts                                       Supporting Evidence
    26
           SUF No.
    27
               1.        Samuel Love is a paraplegic who          • Ex. 2 (Decl. Love),
    28
                         cannot walk and who uses a

                                                   1
         Plaintiff’s Motion for Summary Judgment                        Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 2 of 9 Page ID #:98




     1                   wheelchair for mobility.                            ¶ 2.
     2
     3         2.        Mr.      Love        drives    a     specially    • Ex. 2 (Decl. Love),
     4                   equipped van with a ramp that                       ¶ 3.
     5                   deploys from the passenger side of
     6                   the     van     to     accommodate          his
     7                   wheelchair.
     8
     9         3.        On December 29, 2017, Mr. Love                    • Ex. 2 (Decl. Love),
    10                   went to the Mexican Tire Shop                       ¶ 4.
    11                   (“Store”) located at or about 15390
    12                   7th Street, Victorville, California,
    13                   to inquire about their products and
    14                   services.
    15         4.        Defendant Manuel Cardenas is the                  • Ex.       5   (Answer
    16                   current owner of the real property                  (Manuel Cardenas)
    17                   located at about 15390 7th Street,                  para 2.
    18                   Victorville, California, and was in
    19                   December 2017.
    20
    21         5.        Defendant Margarita Arriaga is the                • Ex.    6      (Answer
    22                   current owner of the Mexican Tire                   (Margarita Arriaga)
    23                   Shop (“Store”) located at about                     para 3-5.
    24                   15390       7th      Street,       Victorville,
    25                   California,          and      was      so   in
    26                   December 2017.
    27
    28                   As Mr. Love drove into the parking lot
               6.                                                          • Ex. 2 (Decl. Love),

                                                        2
         Plaintiff’s Motion for Summary Judgment                               Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 3 of 9 Page ID #:99




     1                   of the Store, he discovered that there     ¶ 5.
     2                   were parking spaces provided for         • Ex. 3 (Decl. Louis),
     3                   customers, one of which was reserved       ¶ 3.
     4                   for persons with disabilities.           • Ex.    4,   pgs.   1-7
     5
                                                                    (Photos by Louis).
     6
     7
               7.        The surface of the reserved parking      • Ex. 2 (Decl. Love),
     8
                         space had deteriorated with broken         ¶ 6.
     9
                         pieces of asphalt.                       • Ex. 3 (Decl. Louis),
    10
    11                                                              ¶ 7.
    12                                                            • Ex. 4 (Photos by
    13                                                              Louis).
    14
    15         8.        The reserved parking space and           • Ex. 2 (Decl. Love),
    16                   access aisle were too narrow for Mr.       ¶ 7.
    17                   Love to be able to park his vehicle.     • Ex. 3 (Decl. Louis),
    18
                                                                    ¶¶ 5-6.
    19
                                                                  • Ex. 4 (Photos by
    20
                                                                    Louis).
    21
    22
               9.        The outline of the reserved parking      • Ex. 2 (Decl. Love),
    23
                         space had faded.                           ¶ 8.
    24
    25                                                            • Ex. 3 (Decl. Louis),
    26                                                              ¶ 8.
    27                                                            • Ex. 4 (Photos by
    28                                                              Louis).

                                                   3
         Plaintiff’s Motion for Summary Judgment                      Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 4 of 9 Page ID #:100




      1
      2         10.       Apart from the pole mounted signage       • Ex. 2 (Decl. Love),
      3                   indicating accessibility, there was no      ¶ 9.
      4                   other signage displayed at or near the    • Ex. 3 (Decl. Louis),
      5                   reserved parking space.                     ¶ 9.
      6
      7
      8
                11.       Mr. Love needs a parking space with       • Ex. 2 (Decl. Love),
      9
                          an access aisle to ensure he have           ¶ 10.
     10
                          enough room to deploy his ramp.
     11
     12
                12.       Mr. Love needs a parking space with a     • Ex. 2 (Decl. Love),
     13
                          wider access aisle to ensure he has         ¶ 11.
     14
                          enough room to get in and out of my
     15
                          vehicle. He was anxious to park in the
     16
                          parking lot of the Store because he was
     17
                          afraid that another car would park
     18
                          next to him, preventing him from re-
     19
                          entering his vehicle.
     20
                13.       He has faced this problem many times      • Ex. 2 (Decl. Love),
     21
                          in the past when he has parked in a         ¶ 12.
     22
                          parking space that did not have an
     23
                          access aisle, and then was trapped out
     24
                          of his vehicle when another car parked
     25
                          next to him.
     26
     27
                14.       He also needs a space with the proper     • Ex. 2 (Decl. Love),
     28


                                                    4
          Plaintiff’s Motion for Summary Judgment                       Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 5 of 9 Page ID #:101




      1                   signage and markings so that it is clear       ¶ 13.
      2                   to non-disabled patrons that it is only
      3                   for disabled persons to use.
      4
      5         15.       Due to the lack of a disabled parking        • Ex. 2 (Decl. Love),
      6                   space with an access aisle, he was             ¶ 14.
      7                   deterred from attempting further
      8                   patronage and he left the property.
      9
     10         16.       This caused Mr. Love difficulty,             • Ex. 2 (Decl. Love),
     11                   discomfort and frustration.                    ¶ 15.
     12
     13         17.       Mr. Louis was given the assignment of        • Ex. 3 (Decl. Louis),
     14                   going to the Mexican Tire Shop                 ¶ 2.
     15                   (“Store”) located at or about 15390          • Ex. 5 (Photos by
     16                   7th Street, Victorville, California, and       Louis).
     17                   taking           photographs           and
     18                   measurements of the parking and the
     19                   path of travel leading to the Store.
     20
     21         18.       On January 22, 2018, he went to the          • Ex. 3 (Decl. Louis),
     22                   Store and conducted the inspection.            ¶ 3.
     23
                                                                       • Ex. 5 (Photos by
     24
                                                                         Louis).
     25
     26
                19.       Mr. Louis found that the off-street          • Ex. 3 (Decl. Louis),
     27
                          parking lot serving the Store offered          ¶ 4.
     28


                                                    5
          Plaintiff’s Motion for Summary Judgment                          Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 6 of 9 Page ID #:102




      1                   approximately 4 parking spaces to its    • Ex. 5 (Photos by
      2                   customers, one of which was reserved       Louis).
      3                   for persons with disabilities.
      4
      5         20.       The reserved parking space measured      • Ex. 3 (Decl. Louis),
      6                   96 inches in width.                        ¶ 5.
      7
                                                                   • Ex. 5 (Photos by
      8
                                                                     Louis).
      9
                21.       The access aisle measured just 28        • Ex. 3 (Decl. Louis),
     10
                          inches in width.                           ¶ 6.
     11
                                                                   • Ex. 5 (Photos by
     12
                                                                     Louis).
     13
                22.       The surface of the reserved parking      • Ex. 3 (Decl. Louis),
     14
                          space had deteriorated with broken         ¶ 7.
     15
                          pieces of asphalt.                       • Ex. 5 (Photos by
     16
     17                                                              Louis).
     18         23.       The outline of the reserved parking      • Ex. 3 (Decl. Louis),
     19                   space had faded.                           ¶ 8.
     20                                                            • Ex. 5 (Photos by
     21                                                              Louis).
     22
                24.       Apart from the pole mounted signage      • Ex. 3 (Decl. Louis),
     23
                          indicating accessibility, there was no     ¶ 9.
     24
                          other signage displayed at or near the   • Ex. 5 (Photos by
     25
                          reserved parking space.                    Louis).
     26
     27
                25.       Additionally, the ramp that leads to     • Ex. 3 (Decl. Louis),
     28
                          the entrance of the Store is too steep     ¶ 10.

                                                    6
          Plaintiff’s Motion for Summary Judgment                      Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 7 of 9 Page ID #:103




      1                   and had a slope of 16.9% gradient.    • Ex. 5 (Photos by
      2                                                           Louis).
      3                   Mr. Louis personally took all his
                26.                                             • Ex. 3 (Decl. Louis),
      4                   measurements with a measuring tape      ¶ 11.
      5                   and slope gauge.
      6
                27.       Mr. Love lives in Beaumont, CA,       • Ex. 2 (Decl. Love),
      7
                          and this Mexican Tire Shop is just      ¶ 17.
      8
                          a few miles from his home. The
      9
                          Store is therefore a convenient
     10
                          place for him to shop whenever he
     11
                          is in the area.
     12
     13
                28.       Mr. Love would like the ability to    • Ex. 2 (Decl. Love),
     14
                          safely and independently park and       ¶ 18.
     15
                          access the Store.
     16
     17
                29.       Once the violations are removed,      • Ex. 2 (Decl. Love),
     18
                          he plans to visit the Store on a        ¶ 19.
     19
                          regular basis whenever he is in the
     20
                          area.
     21
     22
     23
          Based upon the foregoing Statement of Uncontroverted Facts, this Court
     24
          should make the following Conclusions of Law:
     25
     26
              1. Plaintiff Chris Love is a person with a disability under the
     27
                  Americans with Disabilities Act (“ADA”) and the Unruh Civil
     28


                                                    7
          Plaintiff’s Motion for Summary Judgment                   Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 8 of 9 Page ID #:104




      1           Rights Act. 42 U.S.C. § 12202; Cal. Civ. Code § 51(e)(1); Cal.
      2           Gov’t Code § 12926(m).
      3       2. As owners and operators of a place of public accommodation,
      4           Defendants are the responsible parties under Title III of the ADA.
      5           42 U.S.C. § 12182(a).
      6       3. Defendants have an obligation under the ADA to ensure that the
      7           Store     is    accessible        to   persons   with   disabilities,   which
      8           responsibility includes removing barriers to access where it is
      9           readily achievable to do so. 42 U.S.C. § 12182(b)(2)(A)(iv).
     10       4. Because parking is one of the facilities, privileges and
     11           accommodations made available to customers of the Store,
     12           Defendants must provide at least one van-accessible compliant
     13           parking spot. 28 C.F.R., Part 36, Appendix D (“1991 Standards”)
     14           §7.1(1); 2010 Standards § 502.2.
     15       5. Because Defendants failed to provide compliant parking, he
     16           presented a barrier to access because: (1) the barrier was readily
     17           achievable to remedy and (2) the Plaintiff encountered the barrier,
     18           thus the Defendants violated the Plaintiff’s rights to full and equal
     19           access under the ADA. 42 U.S.C. § 12182(b)(2)(A)(iv); Chapman
     20           v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011).
     21       6. Because Defendants violated the Plaintiff’s rights under the ADA,
     22           they also violated the Plaintiff’s rights under the Unruh Civil
     23           Rights Act. Cal. Civ. Code § 51(f).
     24       7. Because the Plaintiff personally encountered and experienced
     25           difficulty with the violation, the Plaintiff is entitled to recover the
     26           statutory penalty of $4,000. Cal. Civ. Code §§ 52(a);
     27           55.56(a)&(b).
     28


                                                         8
          Plaintiff’s Motion for Summary Judgment                               Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-2 Filed 10/18/18 Page 9 of 9 Page ID #:105




      1       8. Although the Plaintiff lives in San Diego, he travels to Los
      2           Angeles County often to eat, shop, attends auctions and other
      3           events in the County on a regular and ongoing basis. The Store is
      4           therefore a convenient place for him to eat whenever he is in the
      5           area. He will continue to face the same discriminatory barrier until
      6           Defendants remove the barrier and has standing to seek injunctive
      7           relief, which relief includes maintaining accessible parking. 42
      8           U.S.C. § 12188(a)(2); C.F.R. § 32.111.
      9       9. The Plaintiff’s rights were violated under the ADA and the Unruh
     10           Civil Rights Act and the Plaintiff is entitled to recover the
     11           statutory penalties of $8,000 and to obtain an Order from the
     12
                  Court directing Defendants to maintain their parking lot to ensure
     13
                  it remains in conformity with the accessibility standards of the
     14
                  ADA.
     15
     16
     17   Dated: October 13, 2018                   CENTER FOR DISABILITY ACCESS
     18
     19
                                                    By: /s/ Sara N. Gunderson
     20                                                    Sara N. Gunderson
     21                                                    Attorneys for Plaintiff
     22
     23
     24
     25
     26
     27
     28


                                                        9
          Plaintiff’s Motion for Summary Judgment                              Case: 5:18-CV-00208-FMO-KK
